Mr. Justice Scott delivered the opinion of the Court: This was an action of ejectment, brought by Lucius L. Day against Samuel S. Clark, to recover possession of a strip of land alleged to be a part of lot 8, but after the suit had been commenced subsequent grantees of defendant were, by leave of court, permitted to defend. On the last trial—the jury having failed to agree on the first trial—the jury found the defendant guilty of withholding the premises described in the declaration, and that the fee title to the same was in plaintiff. It is said the verdict is too uncertain and indefinite to be permitted to stand. Construing the verdict fairly, we think it is sufficiently certain to enable plaintiff to have execution of his judgment. Undoubtedly some things are omitted that would render it plainer than it is. The point at which the description begins is fifty-seven feet from the corner of Hancock and Madison streets. Although the direction is not stated, reference to lots 7 and 8 render it absolutely certain it is east on Madison street. A right angled parallelogram is then described, and the dimensions of two sides given in feet. The line on the alley is mentioned as running in the direction of .Hancock street to the line between lots 7 and 8, which is equivalent to a finding that the point reached in the description is the true line between lots 7 and 8. As we understand the verdict, it describes the land substantially as it is described in the amended count of the declaration filed at the trial. An objection taken is that plaintiff did not prove title to the whole of the land in controversy. As the case went to the jury we think the proof of title was sufficient. Under our statute if the plaintiff on the trial will state, under oath, that he claims the title through a common source with defendant, it shall be sufficient for him to show title from such common source, unless defendant will deny, on oath, that he claims title from such common source, or will swear that he claims title through some other source. That, plaintiff did. On the trial he stated on oath that both grantees claimed title from one George Morton, and as defendant does not deny he claims title from that source it must be understood he does. But it is said this view can not prevail, as one party claims lot 7 and the other lot 8. That is true, but the strip of land in controversy is nevertheless the same. If it is a part of lot 8 plaintiff claims he has a title to it from Morton, and if it is a part of lot 7 defendant claims title to it from the same source. The contention is as to the boundary line between lots 7 and 8, and counsel well expresses it, though in form an action of ejectment, it is in fact an action to ascertain the boundary line between lots owned by the parties, and nothing else. The only question in the case that demands serious consideration is whether the verdict is sustained by the weight of the evidence. If it is proved the land in controversy is a part of lot 8, then the verdict is right, otherwise of course it is wrong. That is so much a question of fact it is difficult to do otherwise than to abide the finding of the jury. The testimony in the record is voluminous, and contradictory in the extreme. Both parties claim there is testimony that renders it absolutely certain the line that divides lots 7 and 8 is where they respectively insist it is. It must be understood the evideuce bearing on this question was fully considered by the jury in arriving at a conclusion. Full and careful consideration has been given to the volume of testimony found in the record, and it is not perceived how it can be said the verdict is so much against the weight of the evidence that the judgment ought to be reversed for that reason alone. The case was submitted under instructions sufficiently accurate not to have misled the jury on the issues involved, and when the testimony is irreconcilably conflicting, as it is in this case, the rule is, the verdict must stand. Any other rule would transfer the investigation of controverted questions of fact from the jury to the appellate tribunal. This ought not to be done. Perceiving no error in the record for which the judgment should be reversed, it must be affirmed, which is done. Judgment affirmed.